OMB APPROVAL OMB Number:3235-0060 UNITED STATES Expires:January 31, 2008 SECURITIES AND EXCHANGE COMMISSION Estimatedaverageburden Washington, D.C. 20549 hours per response38.0 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 1, 2007 RALCORP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Missouri 1-12619 43-1766315 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 800 Market Street, Suite 2900,Saint Louis, MO 63101 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 314-877-7000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Only the items indicated below are covered by this report. Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Effective June 1, 2007, the Registrant’s Board of Directors amended the Registrant’s Bylaws, a copy of which is attached hereto as Exhibit 99.1, and the text of which is incorporated by reference herein.The amendment restates Article IV of the Registrant’s Bylaws and provides for the issuance of uncertificated shares.The change conforms to the requirements of the New York Stock Exchange mandating the issuance of uncertificated shares through a direct registration system. Item 9.01 Financial Statements and Exhibits. Exhibit 99.1 Bylaws of Ralcorp Holdings, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. RALCORP HOLDINGS, INC. (Registrant) Date: June 7, 2007 By: /s/ T. G. Granneman T. G. Granneman Duly Authorized Signatory and Chief Accounting Officer EXHIBIT INDEX Exhibit Number Description Exhibit 99.1 Bylaws of Ralcorp Holdings, Inc.
